             Case 4:20-cv-04015-SBA Document 33 Filed 02/12/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3
   MICHAEL T. PYLE (CABN 172954)
 4 Assistant United States Attorney
   150 Almaden Boulevard, Suite 900
 5 San Jose, California 95113
   Telephone: (408) 535-5087
 6 FAX: (408) 535-5081
   Email: michael.t.pyle@usdoj.gov
 7

 8 Attorneys for Federal Defendants

 9                                UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11
                                       OAKLAND DIVISION
12

13

14   MARC COHODES,                       )     CASE NO. 20-cv-04015-SBA
                                         )
15         Plaintiff,                    )
                                         )     STIPULATION AND [PROPOSED] ORDER
16      v.                               )     CONTINUING CASE MANAGEMENT
17   UNITED STATES DEPARTMENT OF         )     CONFERENCE
     JUSTICE, FEDERAL BUREAU OF          )
18   INVESTIGATION, EXECUTIVE            )     Date: February 25, 2021
     OFFICE FOR UNITED STATES            )     Time: 2:30 p.m.
19
     ATTORNEYS, and CRIMINAL DIVISION OF )     Courtroom: via telephone conference
     UNITED STATES DEPARTMENT OF         )
20                                       )
     JUSTICE
21         Defendants.                   )

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER CONTINUING CASE MANAGEMENT CONFERENCE
     CASE NO. 20-CV-04015-SBA
              Case 4:20-cv-04015-SBA Document 33 Filed 02/12/21 Page 2 of 3




 1          Defendants United States Department of Justice, Federal Bureau of Investigation (“FBI”), and

 2 Executive Office for United States Attorneys (“EOUSA”), and the United States Department of Justice’s

 3 Criminal Division (“Criminal Division”) (collectively, “Federal Defendants”), and Plaintiff Marc

 4 Cohodes, by and through their counsel, hereby stipulate to continue the February 25, 2021 Case

 5 Management Conference to Thursday April 29, 2021 or to May 5 or 6, 2021, subject to the Court’s

 6 approval and for the reasons set forth below.

 7          The FBI has previously determined that it could process the approximately 900 pages of records

 8 it has found by making a release on January 25, 2021 and a second release in February 2021. Due to the

 9 COVID-19 pandemic, the FBI had to reduce staffing in its FOIA processing office by 50%. As a result,

10 the FBI was able to process approximately 250 pages and made a release on January 25, 2021. The FBI

11 anticipates making another release of approximately 250 pages on February 25, 2021, and another

12 approximately 250 pages on March 25, 2021. The FBI anticipates that it would make a final release of

13 any remaining pages on April 26, 2021. It is possible that the schedule could be accelerated if the FBI’s

14 FOIA processing office were able to fully reopen, something that is presumably dependent on the status

15 of the COVID 19 pandemic and vaccine distribution, matters outside of the FBI’s control.

16          In addition, the FBI, EOUSA, and the Criminal Division prepared search descriptions that were

17 provided to Plaintiff’s counsel as a confidential settlement communication. Counsel for Federal

18 Defendants has also indicated that he is willing to consider Plaintiff’s comments and questions regarding

19 redactions and withheld pages in the FBI’s release of records.
20          In light of these developments, the parties do not believe it would be a good use of the parties or

21 the Court’s resources to have a Case Management Conference on February 25, 2021. Rather, the parties

22 request that the Court continue the conference to April 26, 2021 or to May 5 or 6, 2021. The parties will

23 continue to work to see if any aspects of this case can be resolved.

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION AND [PROPOSED] ORDER CONTINUING CASE MANAGEMENT CONFERENCE
     CASE NO. 20-CV-04015-SBA                1
               Case 4:20-cv-04015-SBA Document 33 Filed 02/12/21 Page 3 of 3




 1      Respectfully submitted,

 2

 3      Dated: February 12, 2021                     DAVID L. ANDERSON
                                                     United States Attorney
 4
                                                    Michael T. Pyle*
 5
                                             __________________________
 6                                                  Michael Pyle
                                             Assistant United States Attorney
 7                                           Counsel for Defendants United States Department of Justice, FBI,
                                             Executive Office for United States Attorneys, and Criminal
 8                                           Division
 9
     *I certify that Plaintiff’s counsel authorized me to file this stipulation.
10

11

12
             Respectfully submitted,
13
             Dated: February 12, 2021                THE NORTON LAW FIRM PC
14
                                                   George C. Harris
15                                           __________________________
16                                                 George C. Harris
                                                   Counsel for Plaintiff Marc Cohodes
17

18 PURSUANT TO STIPULATION, IT IS HEREBY ORDERED THAT:

19           The Case Management Conference scheduled for February 25, 2021 at 2:30 p.m. is continued to
20 [April 29, 2021, May 5, 2021, May 6, 2021] at _______.

21           IT IS SO ORDERED.

22

23 Dated: __________________________                 ______________________________

24                                                   Hon. Saundra Brown Armstrong
                                                     United States District Judge
25

26

27

28

     STIPULATION AND [PROPOSED] ORDER CONTINUING CASE MANAGEMENT CONFERENCE
     CASE NO. 20-CV-04015-SBA                2
